Citation Nr: 1754843	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  15-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to compensation under 38 U.S.C. § 1151 for left eye blindness as a result of surgery performed by VA in October 2008.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the July 2014 rating decision, the RO finalized the denial of the section 1151 claim provisionally made in the June 2013 rating decision.

A videoconference hearing was held before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding VA and non-VA treatment records, as well as Social Security Administration (SSA) records, as detailed in the directives below.

Regarding the TBI claim, the Veteran has not been afforded a VA examination.  He has contended that he may have residuals of an in-service head injury where he was hit in the head with a rifle.  See, e.g., August 2017 Bd. Hrg. Tr. at 11-12.  His service treatment records are unavailable and are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  The record shows that the Veteran reported possible head problems following service.  He has also acknowledged that he was involved in a post-service truck accident in 1977 where his vehicle flipped over several times.  See, e.g., March 1978 written private doctor statement (reported truck accident); May 1978 application for medical benefits (reported being hit on side of the head with a rifle butt in 1956 and first noticed post-service problems in approximately August 1978); July 1978 written doctor statement (reported getting dizzy); March 1986 VA treatment record (noted medical history of headaches for 10 years with assessment of chronic low back pain and headaches).

The record also shows that the Veteran has a current diagnosis of left anterior clinoid/cavernous sinus meningioma status-post October 2008 resection and subsequent radiation therapy.  See, e.g., VA treatment records from January 2011 (residual lesion inside cavernous sinus, but not supraclinoidal as preoperatively) and July 2013 (current assessment noted no new symptoms or progression).

Based on the foregoing, and considering the unavailability of the Veteran's service treatment records, a VA examination and medical opinion are needed.

Regarding the section 1151 claim, the Veteran has contended that his VA treatment providers were careless in the October 2008 surgical treatment for his brain tumor, inasmuch as the nerve connecting to his left eye was cut in error, causing him to be completely and permanently blind in that eye.  See, e.g., January 2013 claim.  The RO obtained a VA medical opinion in January 2014.  The VA examiner determined that the Veteran's resulting blindness from the October 2008 surgery was less likely as not (less than 50/50 probability) caused by or a result of fault on the VA surgical procedure.  In so finding, the examiner indicated that there are risk factors associated with any surgical procedure, and unfortunately, the Veteran's vision could not be saved.  However, the examiner did not discuss whether any additional disability was a reasonably foreseeable outcome of the procedure based upon the specific facts and circumstances of this Veteran's case.   See Schertz v. Shinseki, 26 Vet. App. 362, 368-69 (2013).

Based on the foregoing, some medical questions remain regarding the section 1151 claim, and an additional VA medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed TBI, as well as any additional treatment records in support of his section 1151 claim.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any non-VA treatment.  See, e.g., April 2013 VA treatment record (noted radiation therapy at Methodist Hospital following October 2008 VA meningioma resection surgery).

The AOJ should also secure any outstanding VA treatment records.  The request for VA treatment records should include a search for: (1) any additional treatment records dated from September 2008 to October 13, 2008; and (2) any signed informed consent documents for the October 2008 VA surgery.  It does not appear that the actual informed consent documents are contained in the VA treatment records in the claims file, but may instead be available in the Vista Imaging System.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  See May 1985 SSA letter (received in February 2013).

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current TBI or residuals thereof that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and statements.  His service treatment records are unavailable.

The Veteran has contended that he may have residuals of an in-service head injury where he was hit in the head with a rifle.  See, e.g., August 2017 Bd. Hrg. Tr. at 11-12.  The record shows that he reported possible head problems following service.  He has also acknowledged that he was involved in a post-service truck accident in 1977 where his vehicle flipped over several times.  See, e.g., March 1978 written private doctor statement (reported truck accident); May 1978 application for medical benefits (reported being hit on side of the head with a rifle butt in 1956 and first noticed post-service problems in approximately August 1978); July 1978 written doctor statement (reported getting dizzy); March 1986 VA treatment record (noted medical history of headaches for 10 years with assessment of chronic low back pain and headaches); October 1986 VA hospital summary report (noted impression of attending psychologist was that there was not a sufficient degree of organic brain damage to account for Veteran's psychopathology).

The record also shows that the Veteran has a current diagnosis of left anterior clinoid/cavernous sinus meningioma status-post October 2008 resection and subsequent radiation therapy.  See, e.g., VA treatment records from January 2011 (residual lesion inside cavernous sinus, but not supraclinoidal as preoperatively) and July 2013 (current assessment noted no new symptoms or progression).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current brain disorders, including whether the Veteran has a TBI or residuals thereof.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the January 2014 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for an additional opinion as to the Veteran's section 1151 claim for left eye blindness as a result of surgery performed by VA in October 2008.  An examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address the following questions:

(a) Does the Veteran have any additional left eye disability following the surgery performed by VA in October 2008?

To determine whether the Veteran has additional disability, the examiner should compare the Veteran's condition before the October 2008 VA surgery to the Veteran's condition after the VA surgery.  See, e.g., VA treatment records from March 2007 (eye care consultation with impression of optic atrophy of the left eye; likely old per patient who feels vision has been poor in that eye for at least a year or probably longer); October 8, 2008 (eye care follow-up with notation of progressive visual decline in left eye with optic atrophy, now also noted to have proptosis/ptosis of that eye); October 9, 2008 pre-surgical neurosurgery note; November 2008 post-surgical radiation therapy consultation.

(b) If the Veteran has additional left eye disability, was the additional disability caused by or made worse by the October 2008 VA surgery?

(c) If the Veteran has additional left eye disability that was caused by or made worse by the October 2008 VA surgery, did this additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

In providing this opinion, the examiner should address the Veteran's contention that his VA treatment providers were careless in the surgical treatment for his brain tumor, inasmuch as the nerve connecting to his left eye was cut in error, causing him to be completely and permanently blind in that eye.  See, e.g., January 2013 claim.

(d) If the Veteran has additional left eye disability that was caused by or made worse by the October 2008 VA surgery, notwithstanding any informed consent documents of record, was any additional left eye disability a reasonably foreseeable outcome of the October 2008 VA surgery based upon the specific facts and circumstances of this Veteran's case?

In providing this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional left eye disability to be an ordinary risk of the surgical treatment provided and would have disclosed such a risk in connection with the treatment, regardless of the risks the treating physician actually foresaw and disclosed in any informed consent form.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

